Dismiss and Opinion Filed July 25, 2013




                                         SIn The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-13-00131-CV

                              JOHNNY RICH, Appellant
                                       V.
                       GLENBROOK PLACE APARTMENTS, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-00208-E

                                MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Lang-Miers and Lewis
                                 Opinion by Chief Justice Wright
          The clerk’s record in this case is overdue. By letter dated June 13, 2013, we informed

appellant that the County Clerk had notified the Court that the clerk’s record had not been filed

because appellant had not paid for or made arrangements to pay for the clerk’s record. We

directed appellant to file written verification that he had paid for or made arrangements to pay for

the clerk’s record or that he had been found entitled to proceed without payment of costs. We

cautioned appellant that if he did not file the required documentation within ten days, we might

dismiss the appeal without further notice. To date, appellant has not provided the required

documentation or otherwise corresponded with the Court regarding the status of the clerk’s

record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




                                                  /Carolyn Wright/
130131F.P05                                       CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –2–
                                     S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    JUDGMENT

JOHNNY RICH, Appellant                          On Appeal from the County Court at Law
                                                No. 5, Dallas County, Texas
No. 05-13-00131-CV        V.                    Trial Court Cause No. CC-13-00208-E.
                                                Opinion delivered by Chief Justice Wright.
GLENBROOK PLACE APARTMENTS,                     Justices Lang-Miers and Lewis participating.
Appellee

         In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
         It is ORDERED that appellee GLENBROOK PLACE APARTMENTS recover its costs
of this appeal from appellant JOHNNY RICH.


Judgment entered July 25, 2013




                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE




                                          –3–